Ex. 10.1

Employment Agreement

This Employment Agreement (the “Agreement”), entered into this       9       day
of October, 2013, between VIASPACE Inc., a Nevada corporation (the “Company”),
and Carl Kukkonen (the “Employee”),

Witnesseth That:

Whereas, the parties hereto desire to enter into this Agreement to define and
set forth the terms and conditions of the employment of the Employee by the
Company;

Now, Therefore, in consideration of the mutual covenants and Agreements set
forth below, it is hereby covenanted and agreed by the Company and the Employee
as follows:

1. Position; Employment Period

The Company hereby employs the Employee as its Chief Executive Officer, and the
Employee hereby agrees to serve in such capacity, for the period beginning
October 1, 2013, and ending on September 30, 2014 (the “Employment Period”).

2. Performance of Duties

The Employee agrees that during the Employment Period he shall devote his full
business time to the business affairs of the Company and shall perform his
duties faithfully and efficiently subject to the direction of the Chairman of
the Board of the Company; provided that the foregoing shall not limit or prevent
the Employee from serving on the board of directors of charitable organizations
or other business corporations not in competition with the Company. The Employee
shall not be assigned duties and responsibilities that are not generally within
the scope and character associated or required of other employees of similar
rank and position.

3. Compensation

(a) Subject to the following provisions of this Agreement, during the Employment
Period the Employee shall be compensated for his services as follows:

(b) Salary. Employee shall receive an annual salary, payable monthly, in an
amount which shall initially be $164,800 per annum, subject to such increases as
may from time to time be determined by the Chairman of the Board of the Company.

(c) Bonus. In addition to the Base Compensation, during the Employment Term,
Employee shall be entitled to such bonuses as may from time to time be
determined by the Board.

(d) Benefits. Company will pay for Employee’s medical and dental insurance under
the Company’s medical and dental family insurance plan. If Employee has medical
and dental family plan independent of Company plan, Employee will be reimbursed
for costs paid under independent plan.

(e) Vacation and Personal Leave. Employee shall be entitled to twenty (20) paid
time off days for each twelve (12) consecutive calendar monthly period during
the Employment Period, to be taken in accordance with the vacation accrual
schedule, if any, and carried over only to the extent set forth or otherwise
permitted in Company’s personnel policies or employee handbook.

(f) Reimbursement of Company Business Expenses. Company shall within thirty (30)
days of its receipt from Employee of supporting receipts, to the extent required
by applicable income tax regulations and Company’s reimbursement policies,
reimburse Employee for all out-of-pocket business expenses reasonably and
actually incurred by Employee in connection with his employment hereunder
including Employee’s cell phone and internet charges. Board approval shall be
required for any single expense exceeding $10,000 or for expenses exceeding in
the aggregate annually $10,000. Reimbursement of any and all Business Expenses
is conditioned on Employee submitting his request to Company for reimbursement
and supporting substantiation within thirty (30) days of the date on which any
such expenses shall have been incurred.

4. Disability

Subject to the provisions of paragraph 8, if the Employee’s employment is
terminated during the Employment Period by reason of his Disability (as defined
below), the Employee shall continue to receive an annual salary and benefits in
accordance with paragraphs 3(a) and 3(b) through the end of the full calendar
month of such disability but not in any event beyond the end of the Employment
Period.

For purposes of this Agreement the term “Disability” means a physical or mental
disability which renders the Employee incapable of performing his duties under
this Agreement and which disability has existed for at least one month, as
determined by an independent physician selected by the Company and agreed to by
the Employee. Any salary payments to the Employee shall be reduced by the amount
of any benefits paid for the same period of time under the Company’s disability
insurance programs.

5. Competing Businesses

During the period of his employment under this Agreement, the Employee shall not
be employed by or otherwise engage in or be interested in any business in
competition with the Company, or with any of its subsidiaries or affiliates.

6. Confidentiality

During and after the Employment Period, the Employee will not divulge or
appropriate to his own use or to the use of others, in competition with the
Company, any secret or confidential information or knowledge pertaining to the
business of the Company, or of any of its subsidiaries, obtained by him in any
way while he was employed by the Company or by any of its subsidiaries.

7. Remedies

If at any time the Employee violates to a material extent any of the covenants
or Agreements set forth in paragraphs 5 and 6, the Company shall have the right
to terminate all of its obligations to make further payments under this
Agreement. The Employee acknowledges that the Company would be irreparably
injured by a violation of paragraph 5 or 6 and agrees that the Company shall be
entitled to an injunction restraining the Employee from any actual or threatened
breach of paragraph 5 or 6 or to any other appropriate equitable remedy without
any bond or other security being required.

8. Amendment and Termination

This Agreement may be amended or cancelled by mutual Agreement of the parties
without the consent of any other person and, so long as the Employee lives, no
person, other than the parties hereto, shall have any rights under or interest
in this Agreement or the subject matter hereof The Employment Period shall
terminate as of the earliest of:



  •   September 30, 2014;



  •   The last day of the month in which the date of the Employee’s death
occurs; or the date on which the Company gives notice to the Employee if such
termination is for Cause or Disability.



  •   For purposes of this Agreement, “Cause” means the Employee’s gross
misconduct resulting in material damage to the Company or willful and material
breach of this Agreement.

9. Notices

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and if sent by registered mail to the Company at its
principal Employee offices or to the Employee at the last address filed by him
in writing with the Company, as the case may be.

10. Non-Assignment

The interests of the Employee under this Agreement are not subject to the claims
of his creditors and may not be voluntarily or involuntarily assigned, alienated
or encumbered.

11. Successors

This Agreement shall be binding upon, and inure to the benefit of, the Company
and its successors and assigns and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business.

12. Applicable Law

The provisions of this Agreement shall be construed in accordance with the laws
of the State of California.

13. Counterparts

The Agreement may be executed in two or more counterparts, any one of which
shall be deemed the original without reference to the others.

IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

/S/ CARL KUKKONEN

Carl Kukkonen

VIASPACE Inc.

By:/S/ KEVIN SCHEWE
Kevin Schewe, Director


